Citation Nr: 0714338	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bipolar disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The available service medical records disclose that the 
veteran reported he received mental health treatment to talk 
to a doctor about family problems about four months prior to 
service.  A psychiatric evaluation on the entrance 
examination in July 1988 was normal.  He was seen in February 
1991 for "freaking out."  He reportedly had been talking 
incoherently to himself for two days.  An examination 
revealed that he was alert and oriented, but periodically 
wandered into incoherent mumbling during the interview.  His 
affect was flat and detached.  It was noted that his wedding, 
which had been scheduled for the previous month, had been 
cancelled.  The assessment was anxiety reaction, related to a 
moderately stressful environment.  It was noted that a 
routine psychiatric evaluation was to be arranged, but any 
report thereof is not of record.  The separation examination 
is not of record, but the discharge certificate discloses 
that the veteran was separated due to a physical disability 
existing prior to service, as determined by a medical board.  

The RO contacted the National Personnel Records Center 
(NPRC), requesting a copy of the medical/physical evaluation 
Board report, but the response indicated that the information 
was not a matter of record.  It appears the request was made 
as part of medical records.  It does not appear that the RO 
requested the documents as possibly being contained in the 
veteran's service personnel file.  While the veteran appears 
to have submitted some personnel records, it is unclear 
whether the submission represents everything contained in his 
personnel file.  Thus, a request by VA to NPRC for this 
evidence should be made.

On VA general medical examination in December 2002, the 
veteran reported that he had been hospitalized prior to 
service for symptoms including racing thoughts, loss of touch 
with reality and difficulty sleeping.  He also stated that he 
had been hospitalized during service at the Naval Hospital in 
Portsmouth, Virginia for two months following an attack when 
he said he was unable to stand up or move.  As a report of 
this hospitalization is not contained in his service medical 
records, such report should be requested through official 
channels, to include a request directly to that facility.

On his substantive appeal submitted in February 2004, the 
veteran asserted that he had been hospitalized at St. Mary's 
Hospital in Passaic, New Jersey between June 1991 and 
December 1996, and multiple times at Ellis Hospital in 
Schenectady, New York.  The Board notes that the veteran 
complete release forms for these facilities, and that a 
request was made.  However, on both occasions, the letters 
identified specific physicians on the request letter, rather 
than a request for the hospitalization records.  With respect 
to Ellis Hospital, outpaitient treatment records from the 
named physician were provided, but no hospital summaries were 
included.  As the veteran contends he has been hospitalized 
for his bipolar disorder, requests for the hospital summaries 
should be made.

The veteran should also be asked to identify the hospital 
where he was hospitalized prior to service, as mentioned on 
the VA examination, and where he sought treatment for family 
problems prior to service, as noted on his entrance 
examination.  Following appropriate authorization, such 
records should be requested.

Additionally, the Board notes that the veteran may have 
applied for Social Security Administration benefits.  As 
such, pertinent medical records from SSA should be requested.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the Veterans Claims 
Assistance Act (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Thus, on 
remand the RO should provide corrective notice.

After the above development is completed to the extent 
possible, the veteran should be afforded a VA examination to 
determine the current nature and etiology of his psychiatric 
disorder.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if his claim is granted, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should attempt to obtain the 
veteran's service personnel records 
through official sources.

3.  The RO should request the report of 
the veteran's hospitalization in service 
in 1991 through official sources, to 
include a direct request to the Naval 
Hospital in Portsmouth, Virginia.

4.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bipolar disorder, 
both prior to, and following his 
separation from service.  The veteran 
should be specifically requested to 
provide information concerning his pre-
service treatment, as well as treatment 
from St. Mary's Hospital and Ellis 
Hospital.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, to specifically 
include requesting hospital summaries 
from St. Mary's Hospital in Passaic, New 
Jersey and Ellis Hospital in Schenectady, 
New York.

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  After the above development has been 
completed to the extent possible, the 
veteran should then be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The examination 
report should include a detailed account 
of all pathology found to be present.  
All necessary special studies or tests 
are to be accomplished.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

Following review of the claims file and 
examination of the veteran, the examiner 
is requested to provide an opinion 
concerning whether the veteran's current 
psychiatric disability was clearly 
present prior to service, and if so, 
whether it increased in severity beyond 
natural progression of the disorder.  If 
a psychiatric disorder did not preexist 
service, the examiner should opine 
whether the current psychiatric 
disability is more likely, less likely, 
or at least as likely as not related to 
the symptoms the veteran experienced 
during service.  The rationale for any 
opinion expressed must be set forth.  

7.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



